DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 19 January 2021 are acknowledged. Claims 1, 4, 5, and 8-10 are amended, and claim 2 is newly cancelled. Claims 1 and 4-13 are pending; claims 11-13 are withdrawn; and claims 1 and 4-10 are presented for examination on the merits. 
In response to the reply filed on 19 January 2021, the objections to the claims are changed; a rejection under 35 USC 112(a) is added; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, in the mixing step, a comma is needed after the limitation "vitamin D derivatives" [before "resulting in a mixed biological sample…"]
Regarding claim 9, the limitation "wherein one or more fragment ions…has…" must be changed to "wherein one or more fragment ions…have…" for subject/verb number agreement.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitations "an n number of biological samples," "n number of biological samples comprising vitamin D derivatives," "n types of 4-(4'-dimethylaminophenyl)-1,2,4-triazoline-3,5-dione (DAPTAD) isotopologues," and "n number of types of vitamin D derivatives." The claim does not define the meaning of "n," nor does the specification provide a special definition. The broadest reasonable interpretation applied in this office action is that the value of "n" must be the same within these limitations. Furthermore, the value of "n" must be at least two because the terms "samples" and "types" are plural.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  
(A) The breadth of the claim.
Claim 9 recites the limitation "wherein one or more fragment ions of the derivatized-25-hydroxy vitamin D3-3β-sulfate has a mass/charge ratio of 699.6 ± 0.5."
(B) The nature of the invention.
Vitamin D and vitamin D metabolites are subjected to a derivatization reaction with a Cookson-type reagent (DAPTAD), and the resulting products are analyzed by LC/MS/MS.
(C) The state of the prior art.
The prior art of record does not disclose a derivatized-25-hydroxy vitamin D3-3β-sulfate, which was derivatized with DAPTAD, having one or more fragment ions with a mass/charge ratio of 699.6 ± 0.5.
The intervening art of Gao ("Simultaneous quantification of 25-hydroxyvitamin D3-3-sulfate and 25-hydroxyvitamin D3-3-glucuronide in human serum and plasma using liquid chromatography–tandem mass spectrometry coupled with DAPTAD-derivatization," Journal of Chromatography B 1060, 158–165, 9 June 2017; newly cited) teaches that a mass/charge ratio of 699.5 is the [M+H]+ ion of DAPTAD-25-OHD3-3-sulfate, which is not a fragment ion (Fig. 2A, excerpted below).

    PNG
    media_image1.png
    381
    672
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill.
One or ordinary skill in the art would understand the instant disclosure as teaching that derivatized-25-hydroxy vitamin D3-3β-sulfate, which was derivatized with DAPTAD, has a precursor ion with a mass/charge ratio of 699.6 ± 0.5. One of ordinary skill in the art would not expect a fragment ion to have the same mass as a precursor ion.
(E) The level of predictability in the art.
There is a moderate level of predictability in the art of derivatization of vitamin D derivatives with DAPTAD regarding the expected masses of the ions observed in LC/MS/MS.
(F) The amount of direction provided by the inventor.
The closest written description support for claim 9 is found in original claim 9: "wherein the one or more fragment ions of the derivatized-25(OH)D3S having a mass/charge ratio of 699.6 ± 0.5." No other support for the subject matter of claim 9 is provided.
(G) The existence of working examples.
No working examples of the subject matter of claim 9 are provided. Instead, there is a working example of a fragment ion of derivatized-25-hydroxy vitamin D3-3β-sulfate, which was derivatized with DAPTAD, having a mass/charge ratio of 341.3 ± 0.5" ([0116] of published application; Table 1).
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In view of the skill of one or ordinary skill in the art and the lack of direction provided by the invention, it would require undue experimentation to practice the invention of claim 9.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the mixed sample" twice. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests changing the previous limitation "a mixed biological sample" to "a mixed sample".
Claim 1 recites the limitation "the ionizing." There is insufficient antecedent basis for this limitation in the claim. The examiner suggests changing the limitation to "the ionizing."
Claim 1 recites the limitation "the first mass separation." There is insufficient antecedent basis for this limitation in the claim. The examiner suggests the following amendment: "cleaving the [[a]] precursor ion 
Claim 1 recites the limitation "the cleavage step." There is insufficient antecedent basis for this limitation in the claim. The examiner suggests deleting the limitation to "generated in the cleavage step," as being superfluous.
Claim 1 recites the limitation "the second mass separation." There is insufficient antecedent basis for this limitation in the claim. The

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmquist (US 2013/0137185; previously relied upon) in view of Higashi 2016 ("A Method for Simultaneous Determination of 25-Hydroxyvitamin D3 and Its 3-Sulfate in Newborn Plasma by LC/ESI-MS/MS after Derivatization with a Proton-Affinitive Cookson-Type Reagent," Mass Spectrom (Tokyo) 2016 Aug 31; previously cited and newly relied upon), and Ogawa 2014 ("Analysis of urinary vitamin D3 metabolites by liquid chromatography/tandem mass spectrometry with ESI-enhancing and stable isotope-coded derivatization," Anal Biolanal Chem, 2014, IDS; previously relied upon).
Higashi 2016 was electronically published on 31 August 2016, which is before, but within a year of, the filing date of the foreign priority application (17 November 2016), a and four non-inventors.
Regarding claim 1, Holmquist discloses a method for quantifying vitamin D, with the vitamin D contained in a biological sample being derivatized with a derivatization reagent and being measured with a mass spectrometer ([0008]), the method comprising: 
derivatizing an n number of biological samples ([0020], [0083]) comprising vitamin D by using n types of 4-(substituent)-1,2,4-triazoline-3,5-dione isotopologues as derivatization reagents, resulting in n number of biological samples comprising vitamin D derivatives ([0010], [0013], [0014], [0025], [0027], [0108], [0111]);
mixing the n number of biological samples comprising vitamin D derivatives to obtain a mixed sample containing n number of types of vitamin D derivatives ([0013], [0021]); and
subjecting the n number of types of vitamin D derivatives in the mixed sample to quantitative analysis using the mass spectrometer, wherein the mass spectrometer is a tandem mass spectrometer ([0018]), and the quantitative analysis step comprises:
separating the n number of types of vitamin D derivatives in the mixed sample by high-performance liquid chromatography to obtain separated samples ([0016], [0088], [0104]);
ionizing the separated samples ([0060], [0098], [0099], [0103]-[0105]);
selecting a precursor ion by separating ions formed in the ionization, according to mass (ibid.);
cleaving a precursor ion selected in the first mass separation and generating one or more fragment ions (ibid.);
separating the one or more fragment ions generated in the cleavage step, according to mass (ibid.); and
detecting an amount of the one or more fragment ions separated in the second mass separation step and associating the detected amount of the one or more fragment ions with an amount of vitamin D contained in the biological samples ([0107]).
Holmquist does not explicitly disclose that the vitamin D in the biological samples comprises a molecular species of vitamin D comprising sulfate, and wherein the molecular species of vitamin D comprising sulfate is derivatized with the derivatization reagents. However, Holmquist teaches blood samples ([0020], [0083]). Blood samples are interpreted as inherently 
Holmquist does not disclose that the molecular species of vitamin D comprising sulfate is subjected to the quantitative analysis. However, Holmquist discloses analysis of "a vitamin D or vitamin D related compound" ([0011]). Holmquist teaches "Vitamin D related compounds, specifically vitamin D metabolites, may be hound in the circulation of an animal" ([0023]).
Holmquist does not disclose that the 4-(substituent)-1,2,4-triazoline-3,5-dione isotopologues are 4-(4'-dimethylaminophenyl)-1,2,4-triazoline-3,5-dione (DAPTAD) isotopologues, although Holmquist does disclose isotopologues of 4-([4'-substituent]phenyl)-1,2,4-triazoline-3,5-dione (4-phenyl-1,2,4-triazoline-3,5-dione, PTAD, and 4-(4-nitrophenyl)-1,2,4-triazoline-3,5-dione, NPTAD, [0010]). Moreover, Holmquist generally teaches using a "Cookson-type derivatizing agent," which is defined as a 4-substituted 1,2,4-triazoline-3,5-dione compound ([0027]).
In the analogous art of detecting vitamin D species using a Cookson-type derivatizing agent, Higashi 2016 teaches that 25(OH)D33S is a major metabolite of vitamin D3 and that simultaneous determination of 25(OH)D3 and 25(OH)D3S is helpful in the assessment of vitamin D status in newborns/infants (page 1, first para. of Introduction). 
For the benefit of assessing vitamin D status in newborns/infants, it would have been obvious to one of ordinary skill in the art at the time of filing that the vitamin D metabolites of Holmquist include 25(OH)D3S, as taught by Higashi 2016. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Accordingly, the combination of Holmquist in view of Higashi 2016 teaches that the vitamin D in the biological samples comprises a molecular species of vitamin D comprising sulfate, and wherein the molecular species of vitamin D comprising sulfate is derivatized with the derivatization reagents and subjected to the quantitative analysis.
Higashi 2016 further discloses derivatization with DAPTAD (Fig. 1) and teaches that the detection response of a DAPTAD-derivative is twice that by a PTAD-derivative, owing to the high proton affinity of the dimethylamino group of DAPTAD (page 2, first para.).
d-DAPTAD; abstract; Fig. 1; page 6649, right col., first full para.).
For the benefit of twice the detection response, as taught by Higashi 2016, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the PTAD isotopologues of Holmquist with DAPTAD isotopologues, as disclosed by Ogawa 2014.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claims 4 and 5, Holmquist discloses that the n types of vitamin D derivatives comprise derivatized 25-hydroxy vitamin D3, but because Holmquist does not disclose DAPTAD as the derivatization reagent, Holmquist does not disclose that a precursor ion of derivatized 25-hydroxy vitamin D3 has a mass/charge ratio of 619.5 ± 0.5 or that one or more fragment ions of derivatized 25-hydroxy vitamin D3 comprise an ion having a mass/charge ratio of 341.3 ± 0.5
Regarding claims 4 and 5, Ogawa 2014 discloses that the precursor ion of 25(OH)D3-DAPTAD has a mass/charge ratio of 619.5 ± 0.5 (page 6649, first full para.) and that one or more fragment ions of 25(OH)D3-DAPTAD comprise an ion having a mass/charge ratio of 341.3 ± 0.5 (page 6649, first full para.). Accordingly, the modification of Holmquist to use DAPTAD as the Cookson-type reagents results in the claimed m/z of the derivatized 25-hydroxy vitamin D3.
Regarding claim 6, Holmquist discloses that 25-hydroxy vitamin D3 is used as an internal standard substance ([0029], [0030], [0101]).
Regarding claim 7, Holmquist discloses that the detecting the amount of the one or more fragment ions is a detection using multiple reaction monitoring (MRM) or selected reaction monitoring (SRM) ([0059], [0060], [0098]).
Regarding claim 8, Higashi 2016 teaches that the molecular species of vitamin D comprising sulfate is 25-hydroxy vitamin D3-3β-sulfate (Fig. 1, page 2). The combination of references teaches 25-hydroxy vitamin D3-3β-sulfate derivatized with DAPTAD, which inherently has a precursor ion ([M+H]+) of 699.6 ± 0.5.
.

Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holmquist (US 2013/0137185; previously relied upon) in view of Higashi 1999 ("Usefulness of Derivatization in High-Performance Liquid Chromatography/Tandem Mass Spectrometry of Conjugated Vitamin D Metabolites," Analytical Sciences 1999; newly cited), Ogawa 2014 ("Analysis of urinary vitamin D3 metabolites by liquid chromatography/tandem mass spectrometry with ESI-enhancing and stable isotope-coded derivatization," Anal Biolanal Chem, 2014, IDS; previously relied upon) and Ogawa 2013 ("A novel Cookson-type reagent for enhancing sensitivity and specificity in assessment of infant vitamin D status using liquid chromatography/tandem mass spectrometry,"Rapid Commun. Mass Spectrom. 2013, IDS; previously relied upon).
Regarding claim 1, Holmquist discloses a method for quantifying vitamin D, with the vitamin D contained in a biological sample being derivatized with a derivatization reagent and being measured with a mass spectrometer ([0008]), the method comprising: 
derivatizing an n number of biological samples ([0020], [0083]) comprising vitamin D by using n types of 4-(substituent)-1,2,4-triazoline-3,5-dione isotopologues as derivatization reagents, resulting in n number of biological samples comprising vitamin D derivatives ([0010], [0013], [0014], [0025], [0027], [0108], [0111]);
mixing the n number of biological samples comprising vitamin D derivatives to obtain a mixed sample containing n number of types of vitamin D derivatives ([0013], [0021]); and
subjecting the n number of types of vitamin D derivatives in the mixed sample to quantitative analysis using the mass spectrometer, wherein the mass spectrometer is a tandem mass spectrometer ([0018]), and the quantitative analysis step comprises:

ionizing the separated samples ([0060], [0098], [0099], [0103]-[0105]);
selecting a precursor ion by separating ions formed in the ionization, according to mass (ibid.);
cleaving a precursor ion selected in the first mass separation and generating one or more fragment ions (ibid.);
separating the one or more fragment ions generated in the cleavage step, according to mass (ibid.); and
detecting an amount of the one or more fragment ions separated in the second mass separation step and associating the detected amount of the one or more fragment ions with an amount of vitamin D contained in the biological samples ([0107]).
Holmquist does not explicitly disclose that the vitamin D in the biological samples comprises a molecular species of vitamin D comprising sulfate, and wherein the molecular species of vitamin D comprising sulfate is derivatized with the derivatization reagents. However, Holmquist teaches blood samples ([0020], [0083]). Blood samples are interpreted as inherently comprising a molecular species of vitamin D comprising sulfate, and Holmquist's conditions to derivatize vitamin D or a vitamin D related compound with a Cookson-type derivatizing agent are interpreted as inherently resulting in derivatization of the molecular species of vitamin D comprising sulfate in blood samples.
Holmquist does not disclose that the molecular species of vitamin D comprising sulfate is subjected to the quantitative analysis. However, Holmquist discloses analysis of "a vitamin D or vitamin D related compound" ([0011]). Holmquist teaches "Vitamin D related compounds, specifically vitamin D metabolites, may be hound in the circulation of an animal" ([0023]).
In the analogous art of detecting vitamin D species using a Cookson-type derivatizing agent, Higashi 1999 teaches that 25(OH)D33S is "a major circulating metabolite in humans" (page 619, first paragraph of body). Higashi 1999 discloses forming the PTAD adduct of 25(OH)D33S (Table 2), "which made the MSn analysis possible" (page 622, para. bridging cols.; abstract). For the benefit of analyzing a major circulating metabolite in humans, it would have been obvious to one of ordinary skill in the art at the time of filing that the vitamin D metabolites 33S, as taught by Higashi 1999. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Accordingly, the combination of Holmquist in view of Higashi 1999 teaches that the vitamin D in the biological samples comprises a molecular species of vitamin D comprising sulfate, and wherein the molecular species of vitamin D comprising sulfate is derivatized with the derivatization reagents and subjected to the quantitative analysis.
Holmquist in view of Higashi 1999 does not disclose that the 4-(substituent)-1,2,4-triazoline-3,5-dione isotopologues are 4-(4'-dimethylaminophenyl)-1,2,4-triazoline-3,5-dione (DAPTAD) isotopologues, although Holmquist does disclose isotopologues of 4-([4'-substituent]phenyl)-1,2,4-triazoline-3,5-dione (4-phenyl-1,2,4-triazoline-3,5-dione, PTAD, and 4-(4-nitrophenyl)-1,2,4-triazoline-3,5-dione, NPTAD, [0010]). Moreover, Holmquist generally teaches using a "Cookson-type derivatizing agent," which is defined as a 4-substituted 1,2,4-triazoline-3,5-dione compound ([0027]).
In the analogous art of detecting vitamin D species using a Cookson-type derivatizing agent, Ogawa 2014 discloses isotopologues of 4-(4'-dimethylaminophenyl)-1,2,4-triazoline-3,5-dione (DAPTAD) (DAPTAD and d-DAPTAD; abstract; Fig. 1; page 6649, right col., first full para.).
In the analogous art of detecting vitamin D species using a Cookson-type derivatizing agent, Ogawa 2013 teaches that DAPTAD, as a PTAD analogue having a dimethylamino group as a highly proton-affinitive moiety (page 2454, second para.), offers advantages compared to PTAD. Specifically, Ogawa 2013 teaches that the magnitude of the increase in the detection response by the DAPTAD-derivatization was twice that by the PTAD-derivatization, owing to the high proton affinity of the dimethylamino group of DAPTAD (page 2457, right col., first para.).
For the benefit of twice the detection response, as taught by Ogawa 2013, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the PTAD isotopologues of Holmquist in view of Higashi 1999 with DAPTAD isotopologues, as disclosed by Ogawa 2014.
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claims 4 and 5, Holmquist discloses that the n types of vitamin D derivatives comprise derivatized 25-hydroxy vitamin D3, but because Holmquist does not disclose DAPTAD as the derivatization reagent, Holmquist does not disclose that a precursor ion of derivatized 25-hydroxy vitamin D3 has a mass/charge ratio of 619.5 ± 0.5 or that one or more fragment ions of derivatized 25-hydroxy vitamin D3 comprise an ion having a mass/charge ratio of 341.3 ± 0.5
Regarding claims 4 and 5, Ogawa 2014 discloses that the precursor ion of 25(OH)D3-DAPTAD has a mass/charge ratio of 619.5 ± 0.5 (page 6649, first full para.) and that one or more fragment ions of 25(OH)D3-DAPTAD comprise an ion having a mass/charge ratio of 341.3 ± 0.5 (page 6649, first full para.). Accordingly, the modification of Holmquist to use DAPTAD as the Cookson-type reagents results in the claimed m/z of the derivatized 25-hydroxy vitamin D3.
Regarding claim 6, Holmquist discloses that 25-hydroxy vitamin D3 is used as an internal standard substance ([0029], [0030], [0101]).
Regarding claim 7, Holmquist discloses that the detecting the amount of the one or more fragment ions is a detection using multiple reaction monitoring (MRM) or selected reaction monitoring (SRM) ([0059], [0060], [0098]).
Regarding claim 8, Higashi 1999 teaches that the molecular species of vitamin D comprising sulfate is 25-hydroxy vitamin D3-3β-sulfate (Fig. 1, page 619). The combination of references teaches 25-hydroxy vitamin D3-3β-sulfate derivatized with DAPTAD, which inherently has a precursor ion ([M+H]+) of 699.6 ± 0.5.
Regarding claim 10, Holmquist discloses that the derivatizing comprises stopping a derivatization reaction of vitamin D (quenching with water, [0115]). Likewise, Ogawa 2014 discloses that addition of ethanol to terminate the reaction (page 6649, second full para.), and Higashi 1999 teaches that methanol was added to decompose any excess reagent (page 620, left col., "Derivatization"). The cited references do not explicitly disclose that a decomposition inhibitor to inhibit decomposition of a derivative to be obtained is added when stopping the derivatization reaction of vitamin D. However, because the water (or ethanol quench or methanol 

Response to Arguments
Applicant's arguments filed on 19 January 2021 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection. 
The rejections under 35 U.S.C. 103 for obviousness over Holmquist (US 2013/0137185) in view of Ogawa 2014 ("Analysis of urinary vitamin D3 metabolites by liquid chromatography/tandem mass spectrometry with ESI-enhancing and stable isotope-coded derivatization," Anal Biolanal Chem, 2014, IDS) and Ogawa 2013 ("A novel Cookson-type reagent for enhancing sensitivity and specificity in assessment of infant vitamin D status using liquid chromatography/tandem mass spectrometry," Rapid Commun. Mass Spectrom. 2013, IDS) have been withdrawn because of the amendment to claim 1.
Applicant has presented the following argument (original italics):
In addition, it is further submitted that a person of ordinary skill in the art would not have found it obvious to modify Holmquist to use the Cookson-type reagent, 4-(4'- dimethylaminophenyl)-1,2,4-triazoline-3,5-dione  (DAPTAD)  isotopologues.  DAPTAD isotopologues have a particularly higher reactivity, reaction speed, and conversion efficiency as compared to the PTAD and MTAD used in Holmquist. See, for example, pages 17-19 of the originally-filed application. Because of these differences and because the prior art does not recognize the benefits of using DAPTAD isotopologues (e.g. enhanced detection sensitivity, lower detection limits, and the ability to analyze small amounts of samples), the substitution of PTAD and MTAD for DAPTAD isotopologues in the method of Holmquist would not have been obvious based on the process conditions and teachings for specifically using PTAD and MTAD in Holmquist as well as the lack of any teaching from the cited prior art for using DAPTAD isotopologues in such a method. Thus, there is no suggestion from the cited prior art that such a modification to the method in Holmquist would have been obvious to a person of ordinary skill in the art.

Advantages of DAPTAD compared to PTAD regarding detection sensitivity are taught by the prior art, including Ogawa 2013. This known advantage of DAPTAD compared to PTAD provides motivation for one of ordinary skill in the art to replace the PTAD taught by Holmquist with DAPTAD. 
isotopologues" appears to suggest that Applicant is arguing that the use of isotopologues, or DAPTAD isotopologues compared to DAPTAD without isotopic variants, offers the advantages of "higher reactivity, reaction speed, and conversion efficiency." Such an argument is clearly unpersuasive. The instant specification merely teaches the following regarding DAPTAD as the Cookson-type derivatization reagent (page 17, lines 12-15):
As shown in FIG. 3, DAPTAD, that is, 4-(4'-dimethylaminophenyl)-1,2,4-triazoline-3,5-dione, is preferably used as the Cookson-type derivatization reagent for the method for quantifying vitamin D, from the viewpoints of sensitivity, selectivity, and stability.

Because the greater sensitivity of DAPTAD compared to PTAD is taught by the prior art, greater sensitivity is not unexpected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        /Christopher Adam Hixson/Primary Examiner, Art Unit 1797